DETAILED ACTION
Claims 1-3, 5, and 16-20 rejected under 35 USC § 102.
Claims 4, 6, and 14-15 rejected under 35 USC § 103.
Claims 7-13 objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cucerzan, U.S. PG-Publication No. 2015/0269612 A1.

Claim 1
	Cucerzan discloses a method for determining an extended reading content. Cucerzan discloses a "Document Enhancer" for evaluating arbitrary user content to select "one or more relevant knowledge bases (KB's)" (i.e. extended reading content) and "augment the arbitrary user content" using the selected KB's. Cucerzan, ¶ 5.
	Cucerzan discloses the method comprising: displaying a target page, in response to a viewing request to the target page. The Document Enhancer "evaluates the content that the user is browsing, reading, or creating and automatically enhances the content." Id. at ¶ 24. The "Document Enhancer operates to augment arbitrary content being consumed, created, or otherwise accessed by the user" (i.e. displayed content) "so that the user can obtain additional information related to entities extracted from the user content." Id. at ¶ 70.
	Cucerzan discloses giving a reading prompt to an extended reading resource in the target page. The augmentation of arbitrary content includes "informational or image based popups, hyperlinks to related data (e.g, turn a word or phrase in a document to a clickable links), related data displayed as overlays on the user content or in additional windows or tabs, etc." Id. at ¶ 71. 
	Cucerzan discloses giving the reading prompt based on a corresponding relationship between a requirement recognition result of at least one target reading content in the target page and the extended reading resource. The method is implemented using a "knowledge base selection module 325" that "identifies … one or more expert KB's from an expert knowledge base library 330 that are relevant to … information extracted from the arbitrary user content." Module 325 "matches the semantic, lexical, or image-based context of various entities and information extracted from content being consumed or created by the user to one or more relevant expert KB's." Id. at ¶ 37; See Also ¶¶ 55-65 (2.3 Matching User Content to Knowledge-Bases).
	Cucerzan discloses displaying the extended reading resource, in response to the viewing request matching the reading prompt. Augmentation of the content is "provided as a set of links to those topics inserted into the content, as informational popups or overlays added to the content, as information or links provided in adjacent windows or tabs, etc." Id. at ¶ 37. In one embodiment, the selected expert KB's are "displayed as overlays on the user content" and the "augmentation of user content [is] performed in real-time" (i.e. matching the viewing request). Id. at ¶¶ 71-72; See Also ¶ 24 (augmentation with additional relevant information is performed "automatically").

Claim 2
	Cucerzan discloses wherein, before giving the reading prompt to the extended reading resource in the target page, the method further comprises: acquiring a requirement recognition result matching at least one target reading content in the target page. The method is implemented using a "knowledge base selection module 325" that "identifies … one or more expert KB's from an expert knowledge base library 330 that are relevant to … information extracted from the arbitrary user content." Module 325 "matches the semantic, lexical, or image-based context of various entities and information extracted from content being consumed or created by the user to one or more relevant expert KB's." Cucerzan, ¶ 37.
	Cucerzan discloses acquiring an extended reading resource corresponding to the requirement recognition result, based on resource description information of resources in a resource library. Cucerzan obtains expert KB's from "knowledge base library 330" (i.e. resource library). Id. The Document Enhancer "performs various types of semantic, contextual, linguistic, and image-based pattern matching to compare entities, topics, contexts, subjects, etc., of each expert KB to the information extracted from the arbitrary content being consumed or created by the user." Disclosed information used to perform the matching include "contextual vectors," "topic id vectors," "topic vocabulary space and topic vocabulary vectors," entity "disambiguation," and "string similarity" (i.e. resource description information of resources). Id. at ¶¶ 55-65.

Claim 3
	Cucerzan discloses wherein the acquiring the requirement recognition result matching at least one target reading content in the target page, comprises: acquiring at least one target text content as the target reading content in the target page. Cucerzan discloses that the identification or relevant KB's "can be made on the entire content, each paragraph of the content, each sentence, [or] phrase or word of the content." Cucerzan, ¶ 66.
	Cucerzan discloses performing requirement recognition of at least one text granularity on the target reading content, to obtain a requirement recognition result matching the text granularity. Cucerzan discloses that the "Document Enhancer can augment different parts of a document … using different expert KB's where the subject matter of the document … changes between sections (e.g. sentences, paragraphs … etc.)." Id. at ¶ 71. Specifically, "entity extraction and disambiguation can be performed on a paragraph-by-paragraph basis throughout the user content" and "finer granularity can be achieved by performing entity extraction and disambiguation on a sentence by sentence or even word-by-word basis in [the] same paragraph or sentence." Id. at ¶ 51.

Claim 5
	Cucerzan discloses wherein the text granularity comprises: an entity; after obtaining the requirement recognition result matching the entity, the method further comprises: inputting the requirement recognition result of the entity into an entity extension requirement concept library, to obtain an entity upper requirement extension result and add the entity upper requirement extension result into the requirement recognition result of the entity; and/or inputting the requirement recognition result of the entity into an entity hotspot requirement concept library, to obtain an entity hotspot requirement extension result and add the entity hotspot requirement extension result into the requirement recognition result of the entity. Cucerzan discloses identifying and extraction of entities; including disambiguating entities. The disambiguation "evaluates the context in which such terms are presented in the document … to identify the most likely or intended meaning of the term." For example, the entity "Columbia" can be determined to refer to "Columbia Records" or "Columbia sportswear" (i.e. entity upper requirement extension result). Cucerzan, ¶¶ 49-54 (2.2 Entity Extraction and Disambiguation from User Content).

Claim 16
	Cucerzan discloses wherein, after displaying the target page, in response to a viewing request to a target page, the method further comprises: acquiring all page content in the target page, or using a page content selected by a user in the target page, as the target reading content. Cucerzan discloses that "entity extraction and disambiguation can be performed across the entire document or content as a whole." Cucerzan, ¶ 51.

Claim 17
	Cucerzan discloses wherein, before displaying the target page, in response to a viewing request to a target page, the method further comprises: acquiring all page content in the target page as the target reading content, when the target page is acquired as a search engine indexed page. Cucerzan discloses that "entity extraction and disambiguation can be performed across the entire document or content as a whole." Cucerzan, ¶ 51.

Claim 18
	Cucerzan discloses wherein, the giving the reading prompt to the extended reading resource in the target page, comprises: identifying a reading content corresponding to the extended reading resource in the target page, and displaying a resource icon at a page position matching the reading content to give the reading prompt to the extended reading resource. Augmentation of the content is "provided as a set of links to those topics inserted into the content, as informational popups or overlays added to the content, as information or links provided in adjacent windows or tabs, etc." Cucerzan, ¶ 37. The augmentation of arbitrary content includes "informational or image based popups, hyperlinks to related data (e.g, turn a word or phrase in a document to a clickable links), related data displayed as overlays on the user content or in additional windows or tabs, etc." Id. at ¶ 71. 

Claim 19
	Cucerzan discloses wherein, the displaying the extended reading resource, in response to the viewing request matching the reading prompt, comprises: popping up a resource browsing floating layer matching the extended reading resource and/or a resource aggregation result in the target page, in response to a user operation matching the resource icon; and displaying the target extended reading resource, in response to a selection of a target extended reading resource in the resource browsing floating layer. Augmentation of the content is "provided as a set of links to those topics inserted into the content, as informational popups or overlays added to the content, as information or links provided in adjacent windows or tabs, etc." Cucerzan, ¶ 37. The augmentation of arbitrary content includes "informational or image based popups, hyperlinks to related data (e.g, turn a word or phrase in a document to a clickable links), related data displayed as overlays on the user content or in additional windows or tabs, etc." Id. at ¶ 71.

Claim 20
	Claim 20 recites a system configured to perform the steps of the method recited in claim 1. Accordingly, claim 20 is rejected as indicated in the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan, U.S. PG-Publication No. 2015/0269612 A1, in view of Ling et al., U.S. PG-Publication No. 2021/0089765 A1.

Claim 4
	Ling discloses wherein the performing requirement recognition of at least one text granularity on the target reading content, to obtain the requirement recognition result matching the text granularity, comprises: acquiring requirement recognition models corresponding to text granularities, respectively; and inputting the target reading content into a matching requirement recognition model according to a recognition unit matching the requirement recognition model, to obtain the requirement recognition result matching a corresponding text granularity. Ling discloses a method "for hierarchical network models with multiple granularity attention mechanisms for document classification." The granularized attention-based hierarchical neural network (HNN-GA) "can be used in document classification" such as "a search tool where a model can search a document at several levels of granularity," wherein the document levels "include characters, words, phrases, sentences, sections, etc." Ling, ¶ 3. The HNN-GA model "can predict labels for documents and show different weights for words, phrases, sentences, paragraphs, sections, etc. in a document." Id. at ¶ 9. The semantics of a specific domain are "modeled through an HNN-GA composed of two or more layers including combinations of a character layer, a word layer, a sentence layer, a section layer, and/or a document layer." Id. at ¶ 33; See Also ¶ 36 (section layer is "sometimes referred to as a paragraph layer"). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the supplemental content providing method of Cucerzan to incorporate document classification models using different levels of granularity as taught by Ling. One of ordinary skill in the art would be motivated to integrate document classification models using different levels of granularity into Cucerzan, with a reasonable expectation of success, in order to incorporate granularity attention mechanisms to increase the accuracy of classifying document content. See Ling, ¶ 3.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan, U.S. PG-Publication No. 2015/0269612 A1, in view of Castaneda et al., U.S. PG-Publication No. 2019/0155949 A1.

Claim 6
	Castaneda discloses wherein the text granularity comprises: a phrase; after obtaining the requirement recognition result matching the phrase, the method further comprises: inputting the requirement recognition result of the phrase into a phrase extension requirement concept library, to obtain a phrase requirement extension result and add the phrase requirement extension result into the requirement recognition result of the phrase. Castaneda discloses "providing supplemental content to accompany an electronic book." Castaneda, ¶ 2. A phrase in the book "may be highlighted in a manner to show that it has associated supplemental content." For example, the tagline (i.e. phrase) "may be associated in a media database (i.e. phrase extension requirement concept library), with a … movie … music video … or other relevant media." Id. at ¶¶ 10. In one embodiment, "a media guidance application may retrieve details about supplemental content for the ebook from a media database and identify terms to highlight in the ebook by matching supplemental content items with ebook text information from the manifest file for the ebook." Id. at  43. In one example, the phrase "be our guest" may yield a keyword of "guest" or a keyword phrase "be our guest." The method initiates a search query with "be our guest" with an "added criterion for the book title Beauty and the Beast" (i.e. phrase requirement extension result) and "[a]dding this criterion would cause the search to be focused within the context of the book." Id. at ¶ 117.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify supplemental content providing method of Cucerzan to incorporate a supplemental content library for specific phrases as taught by Castaneda. One of ordinary skill in the art would be motivated to integrate a supplemental content library into Cucerzan, with a reasonable expectation of success, in order to provide relevant and interesting content to a reader of a document. See Cucerzan, ¶ 1.

Claim 14
	Castaneda discloses wherein, after acquiring the extended reading resource corresponding to the requirement recognition result, based on resource description information of resources in the resource library, the method further comprises: sorting and screening the extended reading resource according to a preset sorting and screening algorithm. Castaneda discloses "providing supplemental content to accompany an electronic book." Castaneda, ¶ 2. In one embodiment, "supplemental content may be found for an ebook using a search query that is then filtered using information from the ebook file." Id. at ¶ 14. A search query may result in multiple supplemental content items, and "[e]ach of the search results may be selected and ranked in a list using …details from the manifest file for the ebook." Id. at ¶ 51.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify supplemental content providing method of Cucerzan to incorporate a supplemental content library returning filtered results as taught by Castaneda. One of ordinary skill in the art would be motivated to integrate a supplemental content library returning filtered results into Cucerzan, with a reasonable expectation of success, in order to provide relevant and interesting content to a reader of a document. See Cucerzan, ¶ 1.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan, U.S. PG-Publication No. 2015/0269612 A1, in view of Agassi et al., U.S. PG-Publication No. 2003/0217061 A1.

Claim 15
	Agassi discloses wherein, after acquiring the extended reading resource corresponding to the requirement recognition result, based on resource description information of resources in the resource library, the method further comprises: determining a reading content corresponding to each of the extended reading resource in the target page; and aggregating at least two extended reading resources to obtain a resource aggregation result corresponding to the target reading content, in response to that a given target reading content corresponds to at least two extended reading resources. Agassi discloses a system "of displaying supplemental contextual information based on content that is already shown." Agassi, ¶ 7. The system comprises "supplemental content logic" including "rules for the selection of supplemental content based on the primary content metadata," wherein a "supplemental media asset may be output based on the supplemental content logic." Id. at ¶ 11. In one embodiment, "multiple supplemental media assets may be output and stored, so that at least one of the supplemental media assets may be selected for delivery to a user upon a request." Id. at ¶ 21.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify supplemental content providing method of Cucerzan to incorporate displaying multiple supplemental content items as taught by Agassi. One of ordinary skill in the art would be motivated to integrate displaying multiple supplemental content items into Cucerzan, with a reasonable expectation of success, in order to "enhance the user experience by displaying such supplemental contextual content." Agassi, ¶ 10.


Allowable Subject Matter
Claims 7-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 17, 2022